DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	The amendment filed on April 7, 2021 has been entered.  Applicant has amended claims 1, 5, 6, 21, 25 and 26.  Claims 1-9 and 21-29 remain pending, have been examined and currently stand rejected.

Applicant Admitted Prior Art
	Applicant’s remarks, submitted in the December 9, 2019 amendment, indicate that “those of ordinary skill in the art are well versed in detecting server load in general and cryptocurrency load in particular.”  December 9, 2019 Amendment, pp. 6-7.  Applicant further states that “Load balancing among servers is also well known in the art, where a client might assume a load and select servers to communicate with in a round robin or random fashion, or a client might ask a server front end which back end the client should communicate with and the server front end can provide a load balanced response by offering different backend servers according to any algorithm the server operator chooses.”  Id.  Examiner has taken these comments to be applicant admitted prior art.
Claim Objections
	Claims 1 and 21 are objected to for the following informalities:  Claims 1 and 21 recite the limitation “the load of many players mining at the same time” as in “determining a current load of multiple available cryptocurrencies to determine which of multiple available cryptocurrencies to mine with the allocated subset of resources in a manner that spreads the load of many players mining at the same time by having groups of players mine different cryptocurrencies” (Emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  As best understood, this limitation should recite “a load of many player mining at a same time.”  Appropriate correction is required.	

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 21, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Michaelson et al. (US 2013/0065669 A1) (“Michaelson”) in view of Pirooz (US 2017/0249606 A1) in view of Applicant Admitted Prior Art.
Regarding Claims 1 and 21:  Michaelson discloses a computer-implemented method and a non-transitory computer-readable medium comprising instructions for controlling a computer system to mine cryptocurrency on game players' computers and distribute game rewards from the mined cryptocurrency, the method and instructions comprising:
receiving an indication that a player has started a game on a computing device (See at least Michaelson [0039].  Where an indication (e.g., engaging a play button or pull arm, providing appropriate funding for the game) is received that a player has started a game on a computing device (i.e. gaming device).);
enumerating one or more available computing resources on the player's computing device to identify resources that can be used for mining cryptocurrency (See at least Michaelson [0114-0116]; [0124]; [0131-0132]; [0137].  Where one or more available computing resources (e.g., unused processing power) are enumerated to identify resources on the player’s computing device when an amount of unused processing power is identified and used to mine one or more bitcoins.);
assessing resources the game the player is running on the computing device needs to run properly to identify game needs (See at least Michaelson [0114-0116].  Where resources (e.g., processing power) the game the player is running on the computing device needs to run properly are assessed when the system identifies the amount of used/unused processing power.  Accordingly, the amount of used processing power would be the amount of resources needed to run the game properly.)
using the identified resources and the identified game needs to allocate a subset of the identified resources to mining cryptocurrency (See at least Michaelson [0114-0116].  Where the identified resources (i.e. the identified amount of unused processing power) and the identified game needs (i.e. the amount of used processing power) are used to allocate a subset of the identified resources (e.g., a substantial amount of unused processing power) to mining cryptocurrency (i.e. mine one or more bitcoins).); 
mining on the player's computing device during gameplay by performing blockchain hashing that mines new cryptocurrency for [a] cryptocurrency using the allocated set of resources (See at least Michaelson [0007]; [0114-0116].  Where mining occurs on the player’s computing device (e.g., a player’s home computer) during gameplay (i.e. in the background of the player’s gaming experience, e.g., “while a player may be placing wagers to play one or more wagering games”) by performing blockchain hashing (i.e. calculation of a hash of a block header) for a cryptocurrency (e.g., bitcoin) using the allocated subset of resources (e.g., a substantial amount of unused processing power).); and
accumulat[ing] a jackpot from cryptocurrency mined on computing devices (See at least Michaelson [0015-0016]; [0119-0121]; [0133]; [0137].  Where a jackpot (i.e. an award/pool) from cryptocurrency mined on computing devices (i.e. created/generated/mined quantity of bitcoins) is accumulated.); and   
distributing the jackpot to the player (See at least Michaelson [0015-0016]; [0119-0121]; [0133]; [0137].  Where a jackpot (i.e. an award/pool) is distributed to the player.);
wherein the preceding steps are performed by at least one processor (See at least Michaelson [0015]; [0115]. “the processor(s) of that player's gaming device”, “the processor(s) of the networked gaming server”, “ the processor(s) of the remote gaming device (e.g., a player's home computer)”).
 Michaelson also discloses where mined cryptocurrency is accumulated in a jackpot/award pool for distribution to a player based on one or more events.  Michaelson [0119]; [0121]; [0133]; [0137].  However, Michaelson does not explicitly disclose:  determining which of multiple available cryptocurrencies to mine with the allocated subset of resources; mining for the determined cryptocurrency; sending the mined cryptocurrency to a central repository that accumulates a jackpot from cryptocurrency mined on multiple players’ computing devices; or wherein the jackpot distributed to the player includes cryptocurrency mined on other player’s computing device. 	However, Pirooz, in the analogous art of mining for electronic currency (Pirooz Abstract), teaches:
determining which of multiple available cryptocurrencies to mine with the allocated subset of resources (See at least Pirooz [0077]; [0094].  Where it is determined which of multiple available cryptocurrencies to mine with the allocated subset of resources when the web server configures one or more user devices to contribute a portion of the computing resources to a particular electronic currency mining pool according to an anticipated or desired return.); 
mining for the determined cryptocurrency (See at least Pirooz [0077-0078]; [0094-0095].  Where the determined cryptocurrency (i.e. the cryptocurrency with the anticipated or desired return) is mined.);
sending the mined cryptocurrency to a central repository that accumulates a jackpot from cryptocurrency mined on multiple players’ computing devices (See at least Pirooz [0077-0079]; [0081]; [0094-0096]; [0098]; Fig. 4; Fig. 5.  Where mined cryptocurrency (i.e. mined electronic currency) is sent to a central repository (i.e. web server 20) that accumulates a jackpot (i.e. a ); and 
distributing the jackpot to the player, wherein the jackpot distributed to the player includes cryptocurrency mined on other player’s computing device (See at least Pirooz [0077-0079]; [0081]; [0094-0096]; [0098]; Fig. 4; Fig. 5.  Where the jackpot is distributed to the player (i.e. distributes a selected portion of electronic currency mined by a group of user devices to a selected one or several particular user devices or associated users, e.g., as a prize/incentive), wherein the jackpot distributed to the player includes cryptocurrency mined on other player’s computing device (note that the selected portion of electronic currency given to the user is from the electronic currency mined by the group of user devices).).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Michaelson’s method of mining cryptocurrency by using the substantial amount of unused processing power of various gaming systems and accumulating that cryptocurrency into an award pool for distribution to a player based on one or more events, to include the teachings of Pirooz, in order to identify a particular electronic currency mining pool based on an anticipated or desired return, and to accommodate multiple individuals mining electronic currencies and the distribution of such electronic currencies received for such distributed mining efforts (Pirooz [0005]; [0094]).  Furthermore, the providing of a mining participation prize would promote participation of users and/or incentivize providing availability of user devices for distributed electronic currency mining (Pirooz [0098]).
	Michaelson discloses mining for cryptocurrency (e.g., bitcoins) by using the substantial amount of unused processing power of various gaming systems.  Michaelson [0007]; [0114-0116].  Pirooz discloses where it is determined which of multiple available cryptocurrencies to mine with the allocated subset of resources when the web server configures one or more user devices to contribute a portion of (See Applicant Admitted Prior Art in the December 9, 2019 Amendment, pp. 6-7. “those of ordinary skill in the art are well versed in detecting server load in general and cryptocurrency load in particular. There are many well known methods for detecting server load, for example, sending a ping and detecting the round-trip time for a response (i.e., measuring latency), performing download/upload testing to determine network speed (i.e., measuring bandwidth), and so forth. In addition, many types of services specifically provide for a load query where the client essentially asks the server, "how busy are you?" Load balancing among servers is also well known in the art, where a client might assume a load and select servers to communicate with in a round robin or random fashion, or a client might ask a server front end which back end the client should communicate with and the server front end can provide a load balanced response by offering different backend servers according to any algorithm the server operator chooses.”).
determining a current load of multiple available cryptocurrencies to determine which of multiple available cryptocurrencies to mine with the allocated subset of resources in a manner that spreads the load of many players mining at the same time by having groups of players mine different cryptocurrencies, as taught by Applicant Admitted Prior Art, because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Pirooz indicated a desire to assign computing resources to mining a particular cryptocurrency based on anticipated or desired returns, accordingly, knowing which cryptocurrencies are in high demand (e.g., by determining the load) could enable profits from mining to be maximized (Pirooz [0077]; [0094]).	The combination of Michaelson, Pirooz and Applicant Admitted Prior Art discloses where a quantity of bitcoins/electronic currency, which was collected during a mining process, is distributed/awarded to a user/miner.  Michaelson [0119-0121]; [0133]; [0137]; Pirooz [0077-0079]; [0081]; [0094-0096]; [0098]; Fig. 4; Fig. 5.  The combination does not explicitly disclose that the player is awarded an amount greater than an amount mined by the player’s computing device.  However, Michaelson teaches an amount of a bonus award provided to the player for the successful mining of a bitcoin by the player's currently played gaming device and/or a central server may be predetermined, randomly determined, randomly determined based on one or more weighted percentages, determined based on a generated symbol or symbol combination, determined based on a random determination by the central controller, determined based on a random determination at the gaming system, determined based on a player's selection, determined based on one or more side wagers placed, determined based on the player's primary game wager, determined based on time (such as the time of day), determined In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).  	Furthermore, the award provided by Michaelson only differs from the claimed subject matter in that Michaelson does not explicitly describe an award amount greater than an amount mined by the player’s computing device.  However, both Michaelson and Pirooz teach that it was known in the art to award prizes of varying amounts.  Michaelson [0124]; [0133]; [0137]; Pirooz [0081]; [0098].  Accordingly, substituting the award disclosed by Michaelson with an award amount greater than an amount mined by the player’s computing device is merely a simple substitution of one element for another (i.e. a substitution of the award amount) thus producing a predictable result and rendering the claim obvious.
	
Examiner Note:  The portion of the limitation which recites “to allocate a subset of resources to mining cryptocurrency”, found in the “using the identified resources” step, is merely a recited intended use of why the identified resources and the identified game needs are used.  Additionally, the portion of the limitation which recites “to determine which of multiple available cryptocurrencies to mine with the allocated subset of resources in a manner that spreads the load of many players mining at the same time by having groups of players mine different cryptocurrencies”, found in the “determining a current load” step, is merely a recited intended use of why a current load of multiple available cryptocurrencies is determined.  These portions are given little to no patentable weight because the limitations, or portions thereof, do not claim the function(s) as being positively recited actions or functions, and/or they does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

Regarding Claims 7 and 27:  Michaelson discloses wherein mining cryptocurrency comprises validating cryptocurrency transactions by hashing using a selected hashing algorithm (See at least Michaelson [0007]; [0114-0115]).

Regarding Claims 8 and 28:  Michaelson discloses that cryptocurrency can be mined by using the substantial amount of unused processing power of various gaming systems.  Michaelson [0007]; [0114-0116].  Michaelson also discloses where resources (e.g., processing power) the game the player is running on the computing device needs to run properly are assessed when the system identifies the amount of used/unused processing power.  Michaelson [0114-0116].  However, Michaelson does not explicitly disclose wherein mining cryptocurrency comprises continuing to mine after gameplay has (See at least Pirooz [0074]; [0091].  Where cryptocurrency (i.e. electronic currency) continues to be mined after gameplay has ended (i.e. indicated by the user device not being used by other applications) upon detecting that the computing device is idle (i.e. only when the user device is substantially idle).).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Michaelson’s method of mining cryptocurrency by using the substantial amount of unused processing power of various gaming systems, to include the teachings of Pirooz, in order to allow an electronic currency mining application to execute substantially automatically on a user device to mine electronic currency (Pirooz [0073]).

	Claims 2-5, 9, 22-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Michaelson in view of Pirooz in view of Applicant Admitted Prior Art, as applied above, and further in view of Graham et al. (US 2008/0009344 A1) (“Graham”).Regarding Claims 2 and 22:  Michaelson discloses that cryptocurrency can be mined by using the substantial amount of unused processing power of various gaming systems.  Michaelson [0007]; [0114-0116].  Michaelson also discloses enumerating one or more available computing resources on the player's computing device that can be used for mining cryptocurrency.  Michaelson [0114-0116]; [0124]; [0131-0132]; [0137].  However, Michaelson does not explicitly disclose wherein enumerating resources comprises identifying one or more CPUs and GPUs of the player's computing device.  	Graham, on the other hand, teaches wherein enumerating resources comprises identifying one or more CPUs and GPUs of the player's computing device (See at least Graham [0180]; Fig. 3A.  Where one or more CPUs and GPUs of the player’s computing device (i.e. gaming machine) are identified when ).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Michaelson’s method of mining cryptocurrency by using the substantial amount of unused processing power of various gaming systems and enumerating one or more available computing resources on the player's computing device that can be used for mining cryptocurrency, to include the teachings of Graham, in order to assign an execution priority to each process such that based on the priority one process is favored over another process when they are both competing for resources (Graham [0178]).

Regarding Claims 3 and 23:  Michaelson discloses that cryptocurrency can be mined by using the substantial amount of unused processing power of various gaming systems.  Michaelson [0007]; [0114-0116].  Michaelson also discloses where resources (e.g., processing power) the game the player is running on the computing device needs to run properly are assessed when the system identifies the amount of used/unused processing power.  Michaelson [0114-0116].  However, Michaelson does not explicitly disclose wherein assessing game resources comprises determining central processor utilization, graphics processor utilization, and network bandwidth of the game.  	Graham, on the other hand, teaches wherein assessing game resources comprises determining central processor utilization, graphics processor utilization, and network bandwidth of the game (See at least Graham [0020]; [0026]; [0042]; [0180-0188]; Fig. 3A.  Where central processor utilization, graphics processor utilization, and network bandwidth of the game (i.e. gaming resources) are monitored to ensure that the output of the game remains optimal.).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Michaelson’s method of mining cryptocurrency by using the substantial amount of unused processing power of various gaming systems and assessing resources a game needs 

Regarding Claims 4 and 24:  Michaelson discloses that cryptocurrency can be mined by using the substantial amount of unused processing power of various gaming systems.  Michaelson [0007]; [0114-0116].  Michaelson also discloses where resources (e.g., processing power) the game the player is running on the computing device needs to run properly are assessed when the system identifies the amount of used/unused processing power.  Michaelson [0114-0116].  However, Michaelson does not explicitly disclose wherein assessing game resources comprises monitoring the game for changing needs over time based on changing conditions of the game and keeps an up-to-date assessment of what the game needs to operate.	Graham, on the other hand, teaches wherein assessing game resources comprises monitoring the game for changing needs over time based on changing conditions of the game and keeps an up-to-date assessment of what the game needs to operate (See at least Graham [0188-0191].  Where assessing game resources comprises monitoring the game (i.e. by testing the game) for changing needs over time based on changing conditions of the game (i.e. under a variety of operational conditions) and keeps an up-to-date assessment of what the game needs to operate (i.e. ensure that the generated game is adequate at the maximum resource utilization condition).).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Michaelson’s method of mining cryptocurrency by using the substantial amount of unused processing power of various gaming systems and assessing resources a game needs to run properly, to include the teachings of Graham, in order to enable under-utilized gaming machine 

Regarding Claims 5 and 25:  Michaelson discloses that cryptocurrency can be mined by using the substantial amount of unused processing power of various gaming systems.  Michaelson [0007]; [0114-0116].  Michaelson also discloses where information about the gaming systems is used to determine which resources to allocate to mining cryptocurrency/bitcoins.  Michaelson [0114-0116].  However, Michaelson does not explicitly disclose wherein allocating resources to mine cryptocurrency comprises taking a sum total of available resources of the computing device, [and] subtracting resources needed by the game. 	Pirooz, on the other hand teaches, wherein allocating resources to mine cryptocurrency comprises taking a sum total of available resources of the computing device, [and] subtracting resources needed by the game (See at least Pirooz [0073-0074]; [0090-0091].  Where allocating resources to mine cryptocurrency (i.e. electronic currency) comprises taking a sum total of available resources of the computing device (i.e. determine a relative computational capacity of the user device), and subtracting resources needed by the game (i.e. common computational tasks on the user device).).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Michaelson’s method of mining cryptocurrency by using the substantial amount of unused processing power of various gaming systems and using information about the gaming system to determine which resources to allocate to mining cryptocurrency/bitcoins, to include the teaching of Pirooz, in order to reduce or minimize disruption to other common computational tasks on the user device. (Pirooz [0074]).
	The combination of Michaelson, Pirooz and Applicant Admitted Prior Art does not explicitly disclose subtracting an additional amount as a buffer of unused resources. (See at least Graham [0188-0191].  Where subtracting an additional amount as a buffer of unused resources is met by determining and setting a maximum resource utilization available for one or more ECI processes (i.e. mining cryptocurrency) based on an operational condition when the game is at its maximum resource utilization condition (i.e. a condition of normal resources needed plus a buffer for maximum utilization).  That is, (system resources) – (normal game utilization) -  (extra game utilization during max condition) = (maximum resource utilization allowed for ECI processes).).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Michaelson’s method of mining cryptocurrency by using the substantial amount of unused processing power of various gaming systems and using information about the gaming system to determine which resources to allocate to mining cryptocurrency/bitcoins, to include the teaching of Graham, in order to enable under-utilized gaming machine resources to be used in an effective manner while insuring that a quality game experience is always is provided to a game player (Graham [0188]).

Regarding Claims 9 and 29:  Michaelson discloses that cryptocurrency can be mined by using the substantial amount of unused processing power of various gaming systems.  Michaelson [0007]; [0114-0116].  Michaelson also discloses where mined cryptocurrency is accumulated in a jackpot/award pool for distribution to a player based on one or more events.  Michaelson [0119]; [0121]; [0133]; [0137].  Michaelson further discloses where an award, possibly an amount of bitcoins, is provided to a player based upon the occurrence of an event in a game (e.g., a winning symbol combination is generated on the reel).  Michaelson [0050-0051]; [0097-0100].  However, Michaelson does not explicitly disclose wherein sending the mined cryptocurrency to a central repository comprises tracking a jackpot contributed to by all the players of the game and rewarding the jackpot at significant moments (See at least Pirooz [0077-0079]; [0081]; [0094-0096]; Fig. 4; Fig. 5.  Where sending the mined cryptocurrency (i.e. mined electronic currency) to a central repository (i.e. web server 20) comprises tracking a jackpot (i.e. tracking a portion of the received electronic currency) contributed to by all the players of the game (i.e. by all user devices) and rewarding (i.e. transferring/distributing) the jackpot at significant moments (e.g., on a weekly, monthly, or other periodic basis, as a monthly (or other periodic) participation lottery, such as to promote participation of users and/or incentivize providing availability of user devices).).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Michaelson’s method of mining cryptocurrency by using the substantial amount of unused processing power of various gaming systems and accumulating that cryptocurrency into an award pool for distribution to a player based on one or more events, to include the teachings of Pirooz, in order to in order to accommodate multiple individuals mining electronic currencies and the distribution of such electronic currencies received for such distributed mining efforts (Pirooz [0005]).	The combination of Michaelson, Pirooz and Applicant Admitted Prior Art does not explicitly disclose rewarding a jackpot at significant moments throughout gameplay.	Graham, on the other hand, teaches rewarding a jackpot at significant moments throughout gameplay (See at least Graham [0539-0540].  Where a jackpot (i.e. progressive jackpot) is rewarded (i.e. triggered) at significant moments throughout gameplay (e.g., exceeding a certain amount of gameplay, reaching a specified number of points earned during gameplay).).  	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Michaelson’s method of accumulating cryptocurrency into an award pool .

	Claims 6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Michaelson in view of Pirooz in view of Applicant Admitted Prior Art, as applied above, and further in view of Calinescu et al. (US 2005/0149940 A1) (“Calinescu”).Regarding Claims 6 and 26:  The combination of Michaelson, Pirooz and Applicant Admitted Prior Art discloses the method of claim 1 and the medium of claim 21.  Applicant Admitted Prior Art further discloses wherein determining which cryptocurrency to mine comprises dividing load placed by the game players evenly across multiple selected cryptocurrencies (See Applicant Admitted Prior Art in the December 9, 2019 Amendment, pp. 6-7. “those of ordinary skill in the art are well versed in detecting server load in general and cryptocurrency load in particular. There are many well known methods for detecting server load, for example, sending a ping and detecting the round-trip time for a response (i.e., measuring latency), performing download/upload testing to determine network speed (i.e., measuring bandwidth), and so forth. In addition, many types of services specifically provide for a load query where the client essentially asks the server, "how busy are you?" Load balancing among servers is also well known in the art, where a client might assume a load and select servers to communicate with in a round robin or random fashion, or a client might ask a server front end which back end the client should communicate with and the server front end can provide a load balanced response by offering different backend servers according to any algorithm the server operator chooses.”.  Where load placed by the game players is divided evenly (i.e. load balanced) across multiple selected currencies (i.e. cryptocurrency servers).).
Alternatively or additionally, Calinescu teaches that it was known in that art before the effective filing date of the claimed invention to determine a current load on multiple resources (e.g., a current load on a group of servers) and to balance the load across the multiple resources (i.e. divide load evenly) (See at least Calinescu [0305-0309]; Fig. 6A-6B).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Michaelson, Pirooz and Applicant Admitted Prior Art to include wherein determining which cryptocurrency to mine comprises dividing load placed by the game players evenly across multiple selected cryptocurrencies, as taught or suggested by Calinescu, in order to allocate resources amongst the plurality of applications based on the policy and information regarding demands for the resources (Calinescu Abstract; [0020]). 

Response to Arguments
Claim Rejections – 35 U.S.C. § 112(a)	Claims 5 and 25 were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Applicant’s amendments have removed the language that resulted in the prior rejection, accordingly, the prior 35 U.S.C. 112(a) rejection is withdrawn.
Claim Rejections – 35 U.S.C. § 112(b)	Claims 5 and 25 were rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant’s amendments have removed the language that resulted in the prior rejection, accordingly, the prior 35 U.S.C. 112(b) rejection is withdrawn.
Claim Rejections – 35 U.S.C. § 103	Applicant argues that the combination of Michaelson and Pirooz fail to disclose "determining a
current load of multiple available cryptocurrencies to determine which of multiple available cryptocurrencies to mine with the allocated subset of resources in a manner that spreads the load of “those of ordinary skill in the art are well versed in detecting server load in general and cryptocurrency load in particular. There are many well known methods for detecting server load, for example, sending a ping and detecting the round-trip time for a response (i.e., measuring latency), performing download/upload testing to determine network speed (i.e., measuring bandwidth), and so forth. In addition, many types of services specifically provide for a load query where the client essentially asks the server, "how busy are you?" Load balancing among servers is also well known in the art, where a client might assume a load and select servers to communicate with in a round robin or random fashion, or a client might ask a server front end which back end the client should communicate with and the server front end can provide a load balanced response by offering different backend servers according to any algorithm the server operator chooses.”  See December 9, 2019 Amendment, pp. 6-7.  Accordingly, based on Applicant’s prior remarks, the 
	For the above reasons, and for those set forth in the 35 U.S.C. § 103 rejection seen above, all claims remain rejected under 35 U.S.C. § 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Mason (US 2019/0213048 A1) discloses a system and method that leverages unused, idle computing resources of user devices to, for example, mine cryptocurrency or execute other operations while the user is accessing content (e.g., reading a news article, streaming video, playing a video game).  Mason [0037].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        July 9, 2021

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685